Title: To Benjamin Franklin from John Paul Jones, 31 August 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
Brest August 31st. 1778.
Since my return here I have written several letters to Doctor Bancroft, to none of which I have yet received any Answer, tho’ the first was dated the 14th. and left Brest by the next mornings Post. This has made me Apprehend that he is absent from Paris as I know he purposed going to Holland upon hearing from Mr. Deane. I am therefore induced to trouble you with the foregoing and inclosed, the Originals of which were made up in one of my letters to Doctor Bancroft. If my letter of the 15th. to the Commissioners has not been presented before this reaches your Hands, I beg you to Suppress it, the Frigates having Sailed the 22d.
It is reported here this morning that the Jamaica Fleet of 70 Sail under Convoy of the Portland and four Frigates passed in sight of the Brest Fleet and got clear, because Comte D’Orvilliers would not break his Line in the Chase. I wish to disbeleive this Account because I had written to him that such a Fleet was expected, And I should be exceedingly sorry to find it true as it would give his Enemies such an Opportunity of talking.
I endeavour to Console myself with the Reflection that my own situation cannot well be altered for the worse: I must Acknowlidge however that I have need of some of your Philosophy, yet ardently wishing for Opportunities to Merit the Continuance of your Friendship and Good Opinion, I am Honored and dear Sir Your very Obliged very Obedient very humble Servant
Jno P Jones
His Excellency Doctor Franklin.
 
Endorsed: Capt. Jones Brest. Aug. 24. 78
